DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 5, 7 – 11, 15, 16 and 21 - 28 are pending.
Claims 6, 12 – 14 and 17 - 20 have been canceled
Claims 1 – 5, 7 – 11, 15, 16 and 21 - 28 are rejected.
Information Disclosure Statement
The information disclosure statement filed February 2, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each of the references listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
Terminal Disclaimer
The terminal disclaimer (TD) does not comply with 37 CFR 1.321 because: the person who signed the terminal disclaimer (only for applications filed on or after September 16, 2012) is not the applicant, patentee or an attorney or agent of record. 37 CFR 1.321(a) and (b).  The person has failed to state his/her capacity to sign for the juristic entity, and he/she has not been established as being authorized to act on behalf of the applicant. 

Response to Amendment
The amendment to claims 1 and new clams 21 - 28, submitted April 1, 2021 is acknowledged and entered. 
Response to Arguments
Applicant’s arguments, see page 7, filed April 1, 2021, with respect to the rejection of claim 6 under 35 USC 112(a) have been fully considered and are persuasive in view of the cancellation of the claim.  The rejection of claim 6 under 35 USC 112(a) has been withdrawn. 
Applicant’s arguments, see pages 7 - 8, filed April 1, 2021, with respect to the rejection of claims 17 – 20 under 35 USC 103 have been fully considered and are persuasive in view of the cancellation of claims 17 - 20.  The rejection of claims 17 – 20 under 35 USC 103 has been withdrawn. 
Applicant’s arguments, see pages 7 - 9, filed April 1, 2021, with respect to the rejection(s) of claim(s) 1 – 11, 15 and 16 under 35 USC 103 have been fully considered and are persuasive the amendment of claim 1, cancellation of claim 6 and arguments 
Applicant’s arguments, see page 8, filed April 1, 2021, with respect to the rejection of claims 1 – 15 on the ground of nonstatutory double patenting over claims 1 – 14 of copending Application No. 17/019428 have been fully considered and are not persuasive in view of the disapproval of the Terminal Disclaimer.  Claims are rejected for the reasons set out in the Office Action mailed January 21, 2021 and as set out below. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 25 – 28 are rejected under 35 U.S.C. 103 as being unpatentable over Awasthy et al.  (JACS, 91:4, 1969) in view of Schwerdtfeger et al. (Applied Catalysis A: General, 2012).  
The rejected claims cover, inter alia, a process for converting an olefin reactant into a diol compound, the process comprising: (i) irradiating the olefin reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; (ii) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the diol compound; and (iii) separating at least a portion of the diol compound from the reaction product.
Dependent clam 26 further limits the olefin.  Dependent claim 27 further limits the chromium.  Dependent clam 28 further limits the process.
However, Awasthy describes the oxidation reaction of olefins catalyzed by a chromium (VI) catalyst to afford an epoxide (pp 992, Scheme 2). Also, the document teaches that the chromic oxidation of olefins will also produce diols as part of epoxides and other products in the reaction mixture (pp 992, left col. last par.).  Awasthy disclosed that oxidation has been observed to be accelerated by lignt (irradiaton). (pp. 992, left col. para. 3).  Table 1 discloses that olefins that can be subjected to oxidation with Chrominum (VI).  Also, the olefins are set out in the experimental section on page 995.  (left col., Oefins).  
The difference between the instantly claimed invention and Awasthy is as follows: hydrolyzing the reduced chromium catalyst to form a reaction product comprising diol; and separating at least a portion of the diol.
However, with regard to hydrolyzing the reduced chromium catalyst to form a reaction product comprising diol the Examiner turns to the teaching of Awasthy and Schwerdtfeger.  Awasthy teaches that diols have been isolated from the chromic oxidation of olefins.  Further, hydrolysis of epoxides (the major product obtained according to Awasthy) to obtain diols is a well-known prior art process.  Further, Schwerdtfeger teaches that when water is added to the oxidation reaction products, the results is hydrolysis to the corresponding alcohol.  (pp. 98, rt. col. 3rd para.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to convert olefin into diol by chromatic 
combine may be implicit and may be found in the knowledge of one of ordinary skill in
the art, or, in some cases, from the nature of the problem to be solved.  Also, “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical, we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. (DyStar Textilfarben GmbH  & Co. Deutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1366, 1368; 80 USPQ2d 1641, 1649, 1651 (Fed. Cir. 2006)).
Therefore, the invention as a whole was prima facie obvious because a person of ordinary skill in the art at  the time the invention was made, would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success. 
With regard to separating at least a portion of the diol, this feature is would flow naturally form the process wherein diol is the desired product.  As such, this limitation is deemed to be obvious absent a showing of unexpected results.  
(In reOpprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA)  1976). In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35USC 103.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 5, 7 – 11, 15, 16 and 21 – 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 - 14 of copending Application No. 17/019428  (reference application) in view of Schwerdtfeger et al. (Applied Catalysis A: General, 2012). Although the claims at issue are not identical, they are not patentably distinct from each other.
Claims 1 – 5, 7 – 11, 15 and 16 of the instant application claim a process for converting an olefin reactant into a diol compound, the process comprising: (i)  irradiating the olefin reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium 
Claims 21 – 24 of the instant application claims a process for converting an olefin reactant into a diol compound, the process comprising: (i) irradiating the olefin reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (ii) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the diol compound; wherein a molar yield of the diol compound is from about 0.01 to about 2 moles of the diol compound per mole of chromium (VI) in the supported chromium catalyst.
Claims 25 – 28  of the instant application claims a process for converting an olefin reactant into a diol compound, the process comprising: (i) irradiating the olefin reactant and a supported chromium catalyst comprising chromium in a hexavalent oxidation state with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; (ii) hydrolyzing the reduced chromium catalyst to form a reaction product comprising the diol compound; and (iii) separating at least a portion of the diol compound from the reaction product.
Claims 1 – 14 of ‘428 claim a process for converting a hydrocarbon reactant into an alcohol compound and/or a carbonyl compound, the process comprising: (a)(i) heat treating a supported chromium precursor at a peak temperature from about 50 °C to about 1000 °C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; or (a)(ii) contacting a chromium precursor with a solid support while heat treating at a peak temperature from about 50 °C to about 1000 °C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; or (a) (iii) heat treating a solid support at a peak temperature from about 50 °C to about 1000 °C and then contacting a chromium precursor with the solid support to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; (b)    irradiating the hydrocarbon reactant and the supported chromium catalyst with a light beam at a wavelength in the UV-visible spectrum to reduce at least a portion of the supported chromium catalyst to form a reduced chromium catalyst; and (c)    hydrolyzing the reduced chromium catalyst to form a reaction product comprising the alcohol compound and/or the carbonyl compound.
Further, the hydrocarbon is described in claim 3 as a C2 – C36 olefin compound.
Claim 13 teaches a step of separating at least a portion of the hydrocarbon reactant from the reaction product after step (c), and wherein the at least a portion of the hydrocarbon reactant is recycled and irradiated with the supported chromium catalyst again.
Additionally, claim 11 teaches a molar yield of the alcohol compound and/or the carbonyl compound is from about 0.01 to about 2 moles of the alcohol compound and/or the carbonyl compound per mole of chromium (VI) in the supported chromium catalyst.


























The difference between the recited claims of the instant application and the recited claims of ‘428 is as follows:
(a)(i) heat treating a supported chromium precursor at a peak temperature from about 50 °C to about 1000 °C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; or
	(a)(ii) contacting a chromium precursor with a solid support while heat treating at a peak temperature from about 50 °C to about 1000 °C to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state; or
	(a)(iii) heat treating a solid support at a peak temperature from about 50 °C to about 1000 °C and then contacting a chromium precursor with the solid support to form a supported chromium catalyst comprising chromium in a hexavalent oxidation state.
However, Schwerdtfeger discloses the process for preparing a Cr/silica or Cr/silica-titania  where the chromium is Cr(VI).  Section 2.1 discloses preparation:

    PNG
    media_image1.png
    431
    397
    media_image1.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective fining date of Applicant’s claimed process to include a step of preparing a supported chromium catalyst that is capable of being reduced by a hydrocarbon (olefin), as disclosed in Schwerdtfeger, to achieve the reduce catalyst required for the hydrolysis step.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on February 2, 2021 prompted the new THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067.  The examiner can normally be reached on Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622